 GENERAL TIME CORPSeth Thomas Division,General Time CorporationandCommunicationsWorkers of America,AFL-CIO. Case 1-CA-2007222 February 1985DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISUpon a charge filed by the Union 21 July 1982,theGeneral Counsel of the National Labor Rela-tionsBoard issued a complaint 5 August 1982against the Company, the Respondent, alleging thatithas violated Section 8(a)(5) and (1) of the Na-tional Labor Relations Act.The complaint alleges that on 6 July 1982, fol-lowing a Board election in Cases 1-RC-17425 and1-RM-1125, the Union was certified as the exclu-sivecollective-bargaining representativeof theCompany's employees in the unit found appropri-ate.' (Official notice is taken of the "record" in therepresentation proceeding as defined in the Board'sRules and Regulations, Secs. 102.68 and 102.69(g),amended Sept. 9, 1981, 46 Fed. Reg. 45922 (1981);FrontierHotel,265 NLRB 343 (1982).) The com-plaint further alleges that since 19 July 1982 theRespondent has refused to bargain with the Union.On 16 August 1982 the Respondent filed its answeradmitting in part and denying in part the allega-tions in the complaint.On 17 September 1982 the General Counsel filedaMotion for Summary Judgment. On 23 Septem-ber 1982 the Board issued an order transferring theproceeding to the Board and a Notice to ShowCause why the motion should not be granted. TheRespondent filed a response.Ruling on Motion for Summary JudgmentOur review of the record herein, including therecord in Cases 1-RC-17425 and 1-RM-1125,shows the following. On 19 and 20 August 1981petitions were filed by the Union and the Respond-ent, respectively. On 4 September 1981 the Region-alDirector for Region 1 approved a StipulatedElection Agreement in Cases 1-RC-17425 and 1-RM-1125, providing for an election to be held inthe following appropriate unit:All full-time and regular part-time productionand maintenance employees employed by theEmployer at its Boscawen, New Hampshire,location,but excluding part-time employeeswho work less than 20 hours per week, super-intendents, managerial employees, foremen, en-1The Board's Decision and Certification of Representative is reportedat 262 NLRB 715 (1982)223gineers, office clericals, confidential employ-ees, guards and supervisors as defined in theAct.On 2 October 1981 an election by secret ballotwas conducted under the direction and supervisionof the Regional Director for Region 1 among theemployees of the Respondent in the unit found ap-propriate.The tally of ballots shows that of ap-proximately 85 eligible voters, 45 cast ballots for,and 36 against, the Union. There were three chal-lenged ballots, a number insufficient to affect theresults.On 9 October 1981 the Respondent timelyfiledobjections to the election. On 19 November1981 the Regional Director issued a Report on Ob-jections recommending that the Respondent's ob-jections be overruled in their entirety and that acertification of representative be issued. On 23 De-cember 1981 the Respondent filed "Exceptions toReport on Objections and Request for Hearing"and a "Brief in Support of Exceptions and Requestfor Hearing." To its exceptions the Respondent ap-pended documentary evidence, including six affida-vits from employees of the Respondent and a sev-enth affidavit from the Respondent's plant manag-er.By letter dated 18 February 1982 the Board ex-cluded the appended affidavits from the record inthe representation proceedings because they hadnot been served on the other party to the proceed-ing.On 25 February 1982 the Respondent filed a"Motion for Inclusion of Witness Statements in theRecord" in which it stated that it did not supplycopies of these statements to the Union in order tokeep the contents of the statements confidential.On 6 July 1982 the Board issued a Decision andCertification of Representative (262 NLRB 715),adopting the Regional Director's findings and rec-ommendations and certifying the Union as the ex-clusive bargaining representative of the employeesin the appropriate unit. In its decision, the Boarddenied the Respondent's motion to include thestatements in the record because they had not beenservedon the Union as required by Section102.69(c) of the Board's Rules and Regulations.The Board also found there were no substantial ormaterial issues warranting a hearing.In its answer to the complaint, the Respondentadmits its refusal to bargain but denies that it there-by violated Section 8(a)(5) and (1) of the Act. Spe-cifically, it contends, contrary to the allegations ofthe complaint, that the Union is not the bargainingrepresentative and that its certification to thateffect is invalid. Underlying its position is the fur-ther contention that its objections to the 2 October1981 election were improperly overruled, especial-ly without a hearing. In its "Response to Notice to274 NLRB No. 39 224DECISIONS OF NATIONAL LABOR RELATIONS BOARDShow Cause and Cross-Motion for Summary Judg-ment and/or Hearing," the Respondent contendsthat, because of previously unconsidered evidence,a dramatic change in circumstances has occurredwhich warrants reconsideration of the Board's de-cision in the underlying representation proceeding.In this regard, the Respondent states that it submit-ted affidavits to the Board in the underlying repre-sentation proceeding that were material to substan-tiating its prima facie case that the election shouldbe set aside or a hearing granted on various issues.The Respondent points out that because it did notserve the affidavits on the Union in order to pre-serve the confidentiality of these documents, theBoard refused to consider these affidavits. Howev-er, since the General Counsel has appended the af-fidavits to itsMotion for Summary Judgment andthereby provided them to the Union, 2 the Re-spondent contends that the confidentiality of theseaffiants has been destroyed and the Board shouldnow consider this evidence which, taken as true,raisesmaterial and substantial issues of fact whichwarrant setting aside the election or require a hear-ing.The General Counsel argues that all materialissues have been previously presented to, and de-cided by, the Board and that there are no litigableissues of fact requiring a hearing.On further consideration, we agree with the Re-spondent that its exceptions to the Regional Direc-tor's report raised substantial and material issues of2The same affidavits which were rejected by theBoard inthe repre-sentationproceeding were attached as exhibits to the General Counsel'smotionfact and law as to Objections l(a)-(c), 2(a)-(h), 3,and 5 which warrant a hearing. Specifically, wefind that the Respondent established a prima facieshowing that union threats, and other conduct,both on the part of the Union and third parties,created a general atmosphere of fear and coer-cion. 3Accordingly,we deny the General Counsel'sMotion for Summary Judgment and we shallremand this proceeding to the Regional Directorfor Region 1 for the purpose of arranging and issu-ing notice of a hearing before an administrative lawjudge.4ORDERIt is ordered that this proceeding be remanded tothe Regional Director for Region 1 for the purposeof arranging and issuing notice of a hearing beforean administrative law judge.MEMBER DENNIS, dissenting.Unlike my colleagues, I would grant the GeneralCounsel'sMotion for Summary Judgment. Evenconsidering the affidavits the Respondent submittedto the Regional Director, I cannot agree that Ob-jections l(a)-(c), 2(a)-(h), 3, and 5 raise substantialand material issues of fact and law warranting ahearing.8 In makingthis finding we do not rely on the affidavitsattached tothe Employer's exceptions in the representation proceeding and rejectedby the Board We find it unnecessary therefore to decide whether an ex-amination of the affidavits is required in this proceeding because they areattached to the General Counsel's Motion for Summary Judgment4We also deny the Employer'sCross-Motion for Summary Judgment